Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the Amendment filed June 30, 2022 and the Terminal Disclaimer filed August 2, 2022.

3.	Claims 1, 3, 4, 12, 14, 16, and 20 have been amended.

4.	Claims 1-20 have been examined and are pending with this action.


Allowable Subject Matter
5.	Claims 1-20 are allowable over prior art of record in light of applicants’ amendments and arguments presented in Amendment filed June 30, 2022 and the Terminal Disclaimer filed August 2, 2022.

6.	The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitation of “responsive to receiving the request for the service, incrementing, using the first server, a first counter value associated with a level of activity of the client device by a first number; selecting, as recipients of one or more data packets associated with the level of activity of the client device, a subset of one or more servers, but not one or more other servers, from a plurality of servers in the cluster of servers; generating the one or more data packets to each comprise an instruction to increment, in association with the same request for the service, a counter value associated with the client device by a second number different than the first number by which the first counter value was incremented, in association with the same request for the service, using the first server; and transmitting the one or more data packets from the first server to the subset of one or more servers of the plurality of servers but not the one or more other servers of the plurality of servers, wherein: transmission of the one or more data packets to the subset rather than all of the plurality of servers is associated with a mitigation of resource usage” as recited in independent claims 1, 14, and 20.
For at least theses reasons above, claims 1-20 are allowable.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Michael Won/
Primary Examiner, Art Unit 2449